In re: Roger Wayne Carter applying for writs of certiorari and habeas corpus.
Writ denied. Relator admits a voluntary plea (1968), but alleges he was misinformed of the actual charge to which he pleaded. The minutes and transcript of plea concurrent with the plea negate this allegation. Relator was represented by counsel and his belated allegations about preplea jailing and confession do not justify setting aside the plea. See McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970). No evidentiary hearing required.